Citation Nr: 1527442	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for dementia is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not the Veteran's right ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran asserts his right ear hearing loss is caused by his service-connected traumatic brain injury (TBI).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310 (2014); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In November 2011, he underwent a VA audiological examination.  The VA examiner found that the results of his hearing test were not valid for rating purposes, noting that they were likely exaggerated, but that review of his VA treatment records showed that hearing loss was a definite diagnosis.  She indicated that hearing loss occurred after separation from service, and that it was likely a delayed result of his TBI.  She explained that there is a pathophysiological relationship between hearing loss and TBI.  

The June 2013 VA examination report contains a diagnosis of right ear hearing loss that is disabling for VA purposes.  See 38 C.F.R. § 3.385.  That examiner opined against a relationship between TBI and right ear hearing loss because the TBI occurred during service but hearing loss was normal at separation.  A supplemental opinion was obtained in March 2014, which also opined against a relationship because hearing loss was normal at separation.  

The Board finds the evidence for and against service connection is in relative equipoise.  Although there is more than one negative opinion, they each contain the same opinion; that is, the supplemental opinion does not provide any additional comment or support for the examiner's opinion that right ear hearing loss is not related to TBI.  The Board finds that the November 2011 opinion has more probative value, as it contains a more detailed explanation in support of that examiner's opinion that right ear hearing loss is related to TBI.  Accordingly, service connection for right ear hearing loss is granted.


ORDER

Service connection for right ear hearing loss is granted.

REMAND

The Veteran claimed service connection for dementia secondary to his TBI, which was denied by the AOJ in August 2014.  He submitted a notice of disagreement (NOD) in January 2015.  Therefore, a statement of the case (SOC) must be issued for this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the denial of service connection for dementia.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


